Citation Nr: 0301711	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Whether the veteran's son may be recognized as a helpless 
child.

2.  Whether a July 1979 RO decision, which denied an 
evaluation in excess of 10 percent for right knee disability, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

3.  Whether a July 1979 RO decision, which denied a claim for 
entitlement to service connection for a back disorder, should 
be revised or reversed on the grounds of CUE.

4.  Whether a January 1983 RO decision, which failed to 
consider a claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), should be revised or reversed on the 
grounds of CUE.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a July 1998 decision, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to helpless child benefits 
for his son.  In a February 2001 decision, the Board 
determined that a final determination had not been made on 
the claim, and remanded the case to the RO for further 
development and review of the claim on the merits.  In a 
March 2001 decision, the RO denied the CUE claims listed on 
the title page.

The Board notes that, by means of a letter dated November 
2000, the veteran's representative argued that the RO 
committed CUE by failing to consider a claim of entitlement 
to TDIU in a January 1983 RO decision.  The veteran has been 
in receipt of an award of TDIU since December 23, 1996.  
Essentially, it is being argued that a reasonably raised TDIU 
claim had been before the RO in January 1983.  The Board, 
therefore, refers to the RO a claim of entitlement to an 
effective date earlier than December 23, 1996 for the 
veteran's award of TDIU.




FINDINGS OF FACT

1.  The veteran's child was capable of self-support at the 
time he attained the age of 18.

2.  The RO's July 1979 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; an increased rating for right knee 
disability was denied as the factual evidence and competent 
medical opinion of record failed to show entitlement to next 
higher rating.

3.  The RO's July 1979 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the veteran failed to provide a 
new factual basis to reopen a previous final RO decision that 
had denied a claim for service connection for a back 
disability.

4.  The RO's failure to adjudicate a claim for TDIU in 
January 1983 does not constitute a final adverse decision 
subject to CUE reversal or revision.


CONCLUSIONS OF LAW

1.  The veteran's child does not meet the criteria for 
recognition as a helpless child.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 1991); 38 C.F.R. §§ 3.315, 3.356 (2002).

2.  The RO did not commit CUE in its July 1979 decision by 
denying a rating in excess of 10 percent for right knee 
disability.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257-5261 
(1979); 38 C.F.R. § 3.105 (2002).

3.  The RO did not commit CUE in it's July 1979 decision by 
declining to reopen a previous final decision which had 
denied service connection for back disability as secondary to 
service connected right knee disability.  38 U.S.C. § 4005(c) 
(1976); 38 U.S.C.A. § 7109 (West 1991); 38 U.S.C. § 1110 
(1979); 38 C.F.R. §§ 3.104(a), 3.160, 3.310, 19.118(a), 
19.153, 19.155 (1979); 38 C.F.R. § 3.105 (2002).

4.  The allegation that the RO committed CUE by failing to 
consider a claim for TDIU in January 1983 fails to state a 
claim for which relief can be granted.  38 C.F.R. § 3.104(a), 
3.105 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
VA has promulgated regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  These provisions are potentially applicable to the 
claims at hand.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes during an appeal, 
VA must consider both the old and the new versions and apply 
the version most favorable to the claimant)

The Board has before it four issues on appeal; one involving 
a claim for helpless child benefits, and three involving CUE 
claims.  The CUE claims involve questions of law based upon a 
retroactive review of the evidence of record at the time the 
alleged CUE decisions were made.  The Board, therefore, finds 
that the provisions of the VCAA are not applicable to the CUE 
claims on appeal.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  

The provisions of the VCAA may be applicable to the helpless 
child benefits claim on appeal.  On this claim, VA benefits 
are payable where a child of a veteran is permanently 
incapable of self-support by reason of physical or mental 
defect prior to attaining the age of 18.  See 38 U.S.C.A. § 
101(4)(A)(ii) (West 1991); 38 C.F.R. §§ 3.315(a), 3.356 
(2002).  The initial inquiry in these cases focuses on the 
condition of the child at the time of his/her 18th birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  As noted by 
the Dobson Court, 

"[T]he [adjudicating body] must make an 
initial determination as to the claimant's 
condition at the delimiting age.  If the 
claimant is shown to have been capable of 
self-support at 18, the [adjudicating body] 
need go no further.  If, however, the record 
reveals that he or she was permanently 
incapable of self-support at 18, the 
[adjudicating body] must point to evidence 
that her condition has changed since that 
time."

Id. at 445 (emphasis added).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

On May 3, 2001, the RO notified that the veteran that the 
dispositive issue on appeal involved the following:

To substantiate your claim that [veteran's 
son] is a helpless child, competent evidence, 
including medical evidence, is needed to show 
that he was permanently incapable of self 
support at the time of his 18th birthday.  Such 
evidence should tend to show the extent to 
which [he] was then physically or mentally 
deficient, such as his ability to perform 
self-care functions and the ordinary tasks 
expected of a child of 18.

The RO then informed the veteran that VA would make 
reasonable efforts on his behalf to obtain any evidence 
capable of substantiating his claim, provided that the 
evidence was properly identified and authorization to obtain 
such evidence was provided to VA.  The RO then notified the 
veteran of his evidentiary responsibilities as follows:

In this case, evidence of [the child's] 
condition more than a short period of time 
after his 18th birthday could not serve to 
substantiate the claim.  If there is any 
additional evidence to substantiate your 
claim, please identify each source of evidence 
to include full names and addresses and, in 
the case of medical evidence, the dates of 
[your child's] treatment or examination.  If 
you want to obtain and submit such evidence 
your self, you can do so; such action could 
hasten resolution of your appeal.  If we do 
not get a response from you within 60 days, we 
will have to assume that there is no 
additional evidence, and a decision will be 
made on your appeal based on the evidence 
currently of record.

(emphasis original).

The RO then notified the veteran that VA could also request 
VA to obtain such evidence, and provided him with 
authorization forms to be returned to the RO in such an 
event.  On this record, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103 have been met. 

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case,  the 
veteran's son (hereinafter "child") is not a veteran and 
has not received VA treatment.  He was awarded disability 
benefits from the Social Security Administration (SSA) 12 
years following his 18th birthday.  The evidence 
contemporaneous in time to the child's 18th birthday is 
complete and indisputably demonstrates his child was capable 
of self-support at the age of 18.  The Board is of the 
opinion that the SSA records could not produce any 
potentially relevant information in this case.  Additionally, 
the veteran has provided doctor statements and other 
information in support of the claim for helpless child 
benefits, and there are no outstanding requests for private 
medical evidence or other information which could 
substantiate the claim.  The provisions of 38 U.S.C.A. 
§ 5103A(b), therefore, have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  In this case, the factual and medical 
evidence of record demonstrates that the veteran's child 
first received psychiatric care a couple of years following 
his 18th birthday.  The Board finds that medical opinion is 
not necessary to decide this case.  Based upon the above, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

II.  Helpless Child

The veteran contends that his child meets the criteria for 
helpless child benefits as he was permanently incapable of 
self-support by reason of mental defect prior to attaining 
the age of 18.  See 38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 
38 C.F.R. §§ 3.315(a), 3.356 (2002).  As recorded on a birth 
registration, the child was born on April [redacted], 1954.  His 18th 
birthday, therefore, would be April [redacted], 1972.

The record reflects that the child was admitted to Maryview 
Hospital on August 2, 1974 in a catatonic state.  At that 
time, his mother reported that her child had "always been in 
good health [with] no serious illnesses or operations."  He 
was given an initial impression of catatonic schizophrenia.  
After a few hours of transfer to the mental health center, he 
became upset and frantic and was transferred to the 
Portsmouth Psychiatric Center (PCC) for definitive evaluation 
and treatment.

Hospitalization records from PCC recorded the child's history 
of increasing depression, agitation, apathy, and lack of 
concentration at his schoolwork during the preceding several 
weeks.  He had suffered the traumatic death of his beloved 
grandfather in the spring and was reinforced by his own 
father's difficulty in handling the grief reaction.  
Immediately prior to admission, he suffered severe religious 
delusions and began to quit eating.  It was reported that 
"[t]here was no previous history of emotional 
hospitalization or psychiatric treatment except for a 
somewhat schizoid personality."

On August 29, 1974, the child underwent a psychiatric 
evaluation by Donald E. Christensen, Ph.D.  On interview, he 
exhibited rather strong nurturance and dependency needs which 
were fostered by an overprotective father.  He seemed overly 
attached to his family, especially his father, and had no 
close friends.  He only felt comfortable with his family.  
The precipitating event for his illness seemed to be the 
death of his paternal grandfather two months previous, and 
his unrealistic fear of his own father dying.  He displayed 
marked schizoid tendencies and withdrawal.  He lacked any 
degree of competitiveness which was causing him considerable 
problems as he was failing two subjects in school and was 
experiencing a conflict as to which major to declare.  Social 
reports indicated that he did not have many friends in high 
school, and records showed that he was an average student.  
His premorbid adjustment was characterized as shyness and 
withdrawal from social interactions.  It was determined that 
the child was borderline psychotic and exhibiting a severe 
depressive reaction.

The child was discharged from PCC on September 13, 1974 with 
diagnoses of severe psychotic depressive reaction and mild, 
schizoid personality.

A January 5, 1976 letter from Joseph J. Allen, M.D., to the 
Dean of Students at the University of Richmond described the 
onset of the child's incapacity as follows:

[The child] has been under my care for about 
18 months, consequent to the onset of a 
psychotic disorder that seriously impaired 
[the child's] ability to cope with any kind of 
stress.  Since the spring of 1974, he has been 
cognitively and emotionally unable to respond 
to the challenges of academic college work.

Upon my advice, and the advice of his family 
physician, he had not attempted to re-enroll 
there, but intends to do so as soon as we 
believe his emotional and physical state 
permit.  The course of his illness is still 
such that it would be premature and unwise for 
him to attempt to return to college for the 
immediately foreseeable future, certainly not 
before September, 1976.  He is under active 
treatment and our hope is he will have 
regained emotional stability and cognitive 
reintegration such that he might return to 
school within the next 24 months.

By means of a VA Form 21-4138's received in November 1996, 
the veteran indicated that his son graduated from Churchland 
High School in 1972.  He then attended Chowan College in 
Murfreesboro, North Carolina from 1972 to 1974, and 
transferred to the University of Richmond in January 1974.  
He had completed half a semester at the University of 
Richmond prior to taking ill.  He had worked at Hopheimers 
Shoe Store as a Distribution Education student beginning in 
1970 and, in latter years towards 1982, worked as a salesman.  
Beginning in 1983, he intermittently worked for his brother 
at Calvary Cars until 1987 at which time he became unable to 
work with people, live alone and support himself.

A September 6, 1974 letter from Richard T. Deaton, M.D., 
informed Richmond College that the child was being treated 
for an illness which would prevent his attendance for the 
semester.

In a statement received in January 1997, the veteran 
described his child as showing signs of depression, anxiety 
attacks, inability to communicate and social withdrawal since 
14 to 15 years of age.  For example, he used to have anxiety 
attacks while driving to summer vacations and had one 
incident of disappearing at a golf course to get away from 
the family.  It was mistakenly thought that such symptoms 
were the result of shyness.  He had been unable handle 
competition and stress, and was unsuccessful in attempts to 
take part in football, basketball and wrestling.  He was, 
however, able to participate on the golf team.  He was 
currently unable to support himself and living at home.

In a letter received in March 1998, the veteran reiterated 
that his child's mental illness began in his adolescence, but 
that it was not recognized as such by the family.  The 
veteran indicated that his child was only able to earn income 
up to 1981 as his child was working under his direct 
supervision and that accommodations for his disability were 
made.

In another letter received in March 1998, [redacted], 
a neighbor of the veteran for over thirty-five years, 
reported that the veteran's child showed signs of anxiety and 
social withdrawal in his teens.   He did not participate in 
Little League, scout activities or organized sports because 
he had a hard time relating to others.  It was thought that 
he was shy.  He had a nervous breakdown after going away to 
college for two years, and he has been under doctor care 
since then.  It was the observation of Ms. [redacted] that the 
child's illness did begin before 18 years of age although he 
was not diagnosed until 1974.  

In a letter dated April 1998, E. Daniel Kay, Jr., M.D., 
provided the following opinion which stated as follows:

I previously submitted a form in support of 
the [veteran's] request for inclusion of [his 
child] under benefits as a helpless and 
disabled child.  He was admitted to the 
hospital in 1974, at the age of twenty, under 
the care of Joseph J. Allen, M.D.  Testing 
performed by Donald Christensen, Ph.D. 
(8/29/74), showed significant isolation, 
reality distortions, and difficulty in 
relationships.  Over time and evaluating 
response to medications and [the child's] 
current condition (including the rigidity of 
his thought patterns, his concreteness, and 
his isolative style), the appropriate 
diagnosis would be Chronic Undifferentiated 
Schizophrenia.

[The child] has had obsessive-compulsive and 
catatonic states and is often suspicious and 
paranoid.  He has had some delusions as well 
as some fearfulness which isolates him from 
others and which leads him to a totally 
solitary existence.  Response to antipsychotic 
medications suggests that the diagnosis is, as 
described above - Chronic Undifferentiated 
Schizophrenia (295.90), Episodic, with 
Intermittant Episodes of Residual Symptoms; 
Permanently Negative Symptoms.

I have discussed the case with Dr. Allen who 
concurs with this line of thought now that we 
have seen the progression of the disorder and 
the long-term response to medications and 
treatment.

Schizophrenia is a disorder which begins in 
latency teen years.  It was previously called 
"dementia praecox" because of its effects 
upon the young.  The record shows that [the 
child], contrary to his own report, was a 
loner and tended to be isolated.  He had few 
friends or relationships of any significance 
throughout his school years.  He was able to 
work to some extent, but by the same token, 
was working for his family's business.  The 
job situation was more "Occupational Therapy" 
then employment and kept [the child] occupied 
and in some contact with family members.  [The 
child] was awkward and unable to maintain 
employment in spite of continual reduction in 
responsibility and demands placed on him by 
his family.  After [the child's] initial break 
which occurred in 1974, the family kept him 
involved in the business hoping to help him 
eventually adjust to a more appropriate 
interactional style so as to prevent him from 
deteriorating in activity and, therefore, into 
more isolation.  As a way of not cutting off 
hope and encouraging continued activity, the 
diagnosis was made somewhat milder.

Now with advancing age, [the child's] parents 
have become concerned about his welfare and 
long-term future.  I concur with their 
decisions to pursue at this point 
consideration that [the child] is a helpless, 
handicapped child as his disorder began well 
before the age of eighteen even though first 
clinical symptoms and psychotic episodes 
occurred after that age.

In trying to work with [the child] in the 
office over the last few years, it is quite 
clear that he continues to be unable to 
function in any kind of unstructured 
situation.  In my discussion with Dr. Allen, 
this had been true before his initial 
hospitalization.  Considering that the illness 
existed well before the age of 18 and that 
prognostically, it was evident that 
improvement would not occur, he has followed a 
rather predictable course.  By nature of the 
illness and by what we know about its genetic 
and developmental progress, I certainly feel 
that [the child] should be considered 
disabled.  Symptoms were clear and present 
before the age of 18, interfering not only 
with school and academic performance, but also 
with his interpersonal relationships.  [The 
child] began to decompensate after he left 
home and was no longer in the supportive 
environment of his family.  In trying to 
relate and compete at a different level in 
college, he experienced his first documented 
and full-fledged decompensation.  Thereafter, 
he never fully recovered nor has he been able 
to do anything without significant assistance, 
support, and reassurance from his family.  I 
would hope that you would reconsider your 
decision in this particular case due to the 
nature of the illness.

In a letter received in May 1998, the veteran's wife recalled 
the child's shyness and anxiety symptoms since the age of 12.  
For example, his anxiety caused him to withdrawal from a 
school play, and prevented him from participating in little 
league, scout activities and school team sports.  In high 
school, it was mistakenly thought that his absence of friends 
and not going to the prom were the result of his shyness and 
withdrawal.  It was not recognized as symptoms of 
schizophrenia until his initial breakdown in 1974.  He was 
encouraged to work with his father, who was manager of a shoe 
store, as part of therapy and, without his father's help, 
would not have been able to work.  He was unable to continue 
working when his father retired in 1982.  It was her opinion 
that her son had been mentally disabled since the age of 12.

A May 1998 letter from [redacted], an acquaintance of 
the veteran since 1959, also recalled his child's symptoms of 
shyness, withdrawal and communication difficulties since his 
teen years.  It was not realized that his child was 
displaying early signs of schizophrenia until he had his 
first breakdown in 1974.  the child sought to overcome his 
problems by working with his father in the shoe business, but 
nevertheless had been unable to live alone or take care of 
himself.  It was the opinion of Ms. [redacted] that the child 
should be considered helpless or handicapped, and that such 
condition was evident prior to his leaving for college. 

A pamphlet entitled Let's Talk Facts About Schizophrenia 
indicates that schizophrenia is a severe medical illness of 
the brain which typically began in late adolescence or the 
20's.  The disease usually developed gradually initial 
symptoms of sleep disruption or loss of interest in school or 
work.  The disease cycled through three stages, the acute 
phase, the stabilization phase and stable phase.  The acute 
phase involved psychotic symptoms which may require 
hospitalization.  During the stabilization phase, the 
psychotic symptoms were lessened.  The symptoms were absent 
or less severe during the stable phase.  Researchers believed 
biological factors, such as genetics, abnormal chemical 
processes of the brain and social environment, played roles 
in the development of schizophrenia.  It was a lifelong 
disease which was managed by medication, counseling and 
family support.

In a letters received in October 1998, the veteran argued 
that his child had a genetic predisposition to schizophrenia.  
It was noted that not many 18 year-olds attend school and 
self-support themselves financially.  His child was able to 
work and earn some money because he was working in a 
sheltered work environment.  It was further argued that the 
fact that an illness does not manifest itself before the age 
of 18 does not prove that the illness was not present.

In May 2001, the veteran submitted a newspaper article 
entitled Depression not just an adult problem which noted 
that depression has been found to exist in pre-schoolers and 
teens.  Symptoms of depression varied among different age 
groups, but included rebelliousness, anger, somatic 
complaints, school troubles, excessive worry and behavioral 
problems.

Rating determinations of permanent incapacity for self-
support involve a question of fact by the rating agency on 
competent evidence of record in the individual case.  
38 C.F.R. § 3.356(b) (2002).  Principal factors for 
consideration are as follows:

(1)	The fact that a claimant is earning his 
or her own support is prima facie evidence that 
he or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or 
her own efforts is provided with sufficient 
income for his or her reasonable support;
(2)	 A child shown by proper evidence to 
have been permanently incapable of self-support 
prior to the date of attaining the age of 18 
years, may be so held at a later date even 
though there may have been a short intervening 
period or periods when his or her condition was 
such that he or she was employed, provided the 
cause of incapacity is the same as that upon 
which the original determination was made and 
there were no intervening diseases or injuries 
that could be considered as major factors.  
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a 
short period by reason of disability, should 
not be considered as rebutting permanent 
incapability of self-support otherwise 
established; 
(3)	It should be borne in mind that 
employment of a child prior or subsequent to 
the delimiting age may or may not be a normal 
situation, depending on the educational 
progress of the child, the economic situation 
of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent 
and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such 
cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would 
provide sufficient income for reasonable 
support.  Lack of employment of the child 
either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless 
it is shown that it was due to physical or 
mental defect and not to mere disinclination to 
work or indulgence of relatives or friends; and 
(4)	The capacity of a child for self-support 
is not determinable upon employment afforded 
solely upon sympathetic or charitable 
considerations and which involved no actual or 
substantial rendition of services.

The veteran's child turned 18 on April [redacted], 1972.  The 
evidence of record shows that he was an average student at 
Churchland High School in Portsmouth, Virginia and graduated 
in the normal course of time.  He participated on the golf 
team.  He performed some work at a shoe store under the 
supervision of his father, and the Board does not consider 
such evidence as prima facie evidence of self-support.  
38 C.F.R. § 3.356(b)(1) (2002).  By report, he evidenced some 
symptoms of shyness, social withdrawal and anxiety attacks, 
but did not receive any psychiatric care.

Upon graduation from high school, the child immediately 
attended Chowan College in Murfreesboro, North Carolina.  His 
academic performance at Chowan College was sufficient to 
allow his transfer to the University of Richmond in the third 
year following his 18th birthday.  The evidence of record 
indisputably shows that the child suffered his first 
psychotic break in August 1974 which is greater than 2 years 
subsequent to the delimiting age.  Medical opinion from Drs. 
Allen and Christensen place the onset of the child's 
incapacitation to 1974 precipitated by his grandfather's 
death.  The child was noted to have a premorbid adjustment of 
shyness and withdrawal from social interactions similar to a 
"somewhat schizoid personality."

In April 1998, Dr. Kay opined that the child's schizophrenia 
was present at the time he turned 18 years of age.  This 
opinion is supportable by the evidence of record and 
consistent with the pamphlet information submitted by the 
veteran.  Nonetheless, Dr. Kay also stated in his opinion 
that the child's "first clinical symptoms and psychotic 
episodes occurred after [18 years of age.]"  It has been 
argued and suggested that the child's schizophrenia did not 
manifest sooner because he was living and working in a 
sheltered environment provided by his parents.  In fact, Dr. 
Kay suggests that the child began to compensate "after he 
left home and was no longer in the supportive environment of 
his family."  This statement, however, is factually 
incorrect.

The fact of the matter is that, from 1972 to the fall 
semester of 1974, the child left his home in Portsmouth, 
Virginia to attend Chowan College in Murfreesboro, North 
Carolina.  His academic achievements at Chowan College were 
by his own accord and not within the confines of a sheltered 
environment.  His performance was sufficient to allow him to 
transfer to the University of Richmond.  The educational 
progress of the child, in the face of the rigors and demands 
required of college level functioning, is clearly the 
equivalent of activities of employment which would have 
provided him sufficient income for reasonable support.  
38 C.F.R. § 3.356(b)(3) (2002).  Therefore, the Board finds 
by the preponderance of the evidence that the veteran's child 
was capable of self-support at the time he attained the age 
of 18.

In so deciding, the Board recognizes the statements by the 
veteran, his wife and their acquaintances as competent to 
describe the child's outward behavior and demeanor before and 
after his 18th birthday.  These statements, taken at face 
value, fail to show the child's permanent incapacitation by 
reason of mental defect at the age of 18.  Rather, the facts 
of this case persuasively and overwhelmingly demonstrate that 
the child was capable of self-support at the age of 18.  The 
criteria for recognition as a helpless child, therefore, have 
not been met.

III.  CUE

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 1991).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Briefly summarized, the veteran was treated for a right knee 
strain in service.  Physical and x-ray examination resulted 
in diagnoses of torn medial meniscus and bi-partite patella.  
He filed a claim for service connection for dislocation of 
the right knee with arthritis in December 1945.  The RO 
granted service connection for recurrent dislocation of the 
right knee in a January 1946 rating decision.  At that time, 
the RO assigned a 20 percent evaluation based upon incomplete 
records and pending future examination.

VA x-ray examination in January 1948 demonstrated probable 
injury to the semi-lunar cartilage and bipartite patella.  A 
private examination report by George G. Hollins, Jr., M.D., 
recorded his complaint of constant pain, swelling, and 
occasional catching, locking and slipping with numbness 
sensation of the calf.  His physical examination was 
significant for full range of motion, but with pain and 
slight resistance in the last two or three degrees.  There 
was also mild lateral instability with moderate antero-
posterior instability.  There was no thigh atrophy or 
crepitation.  VA examination in May 1948 resulted in 
diagnoses of tear of internal semilunar cartilage and 
possible arthritis.  It was recommended that the veteran 
undergo hospitalization for right knee exploration.

VA examination in August 1960 resulted in diagnoses of 
intermittent synovitis of the right knee with no objective 
findings on examination.  The veteran's x-ray examination 
demonstrated moderate severe osteoarthritis of the medial 
portion of the right knee.  In a September 1960 decision, the 
RO reduced the rating for right knee disability to a 10 
percent rating.  An October 1960 examination report by George 
N. Psimas, M.D., resulted in opinion that the veteran's right 
knee disability resulted in residuals of positive anterior 
drawer sign and some signs of ligamentous insufficiency of 
the medial collateral ligament.  A January 1961 Board 
decision upheld the RO's rating reduction for arthritis of 
the right knee.

In a medical statement received in January 1977, Dr. Psimas 
noted that the veteran underwent excision of herniated disc 
at L4-5 in November 1973.  It was also noted that the veteran 
complained of pain and soreness of the knee, more on the 
medial side, during a March 1976 clinical visit.  At that 
time, x-ray examination demonstrated chronic arthritic 
changes involving the right knee joint with bipartite patella 
and slight prominence about the lateral aspect of the joint.  
VA examination in February 1977 was significant for a 
slightly larger right knee, lateral tenderness, crepitus and 
sluggish patella reflex.  There was no obvious effusion, and 
his lateral stability was good.  He denied locking or give 
way, but did describe episodes of slipping out.  His x-ray 
examination was interpreted as showing no significant 
abnormality.

In a letters received in June 1977, Dr. Psimas noted that the 
veteran was seen on August 9, 1967 with complaint of 
recurring pain, soreness and swelling about the right knee at 
which time the knee was aspirated and injected with Depo 
Medrol.  The injections were repeated on August 22, 1967 and 
September 28, 1967.  A March 1977 examination revealed a cyst 
on the right lateral cartilage.  On examination in April 
1977, it was obvious to Dr. Psimas that the veteran's 
symptoms, which consisted of right knee pain, medial and 
lateral articular margin soreness, and some enlargement of a 
cystic lesion involving the lateral cartilage, demonstrated a 
progressively increasing change of symptoms from the past.  
Dr. Psimas also offered the following comment:

The symptoms which [the veteran] was 
complaining were related to the right knee 
joint and secondarily, as a consequence of 
this, he was having symptoms referable to his 
back because of unequal weight bearing in 
carrying out normal activities.  X-rays 
obtained of the right and left knees showed 
significant advanced arthritic changes in the 
right knee.  This was characterized by 
sclerotic changes occurring at the joint 
margins, particularly medially, and narrowing 
of the joint compartment as compared to the 
lateral aspect of the patella was noted as 
well as if this is a bipartite patella or 
nonunion of a fracture.  Bony irregularity was 
noted throughout the joint consistent with 
chronic arthritic changes probably post-
traumatic in origin, advanced over previous 
films obtained in the office for comparison 
several years past.

ORTHOPAEDIC OPINION:  From an orthopaedic 
point-of-view, I can state that the right knee 
definitely shows post-traumatic arthritic 
changes over a period of the last five years 
that I have been following him.  As a 
consequence of this certainly some symptoms in 
the back would occur.

In a rating decision dated on July 5, 1977, the RO denied 
claims for an increased rating for right knee disability, and 
service connection for back disability.  This rating decision 
was signed a medical doctor (a medical rating specialist) and 
two rating specialists (legal rating specialists), see Boxes 
27, 28 and 29, and specifically referenced review of the "6-
13-77 statement from Dr. George Psimas."  The veteran was 
provided notice of this decision on July 12, 1977, but he did 
not initiate an appeal.

In March 1979, the veteran submitted a September 1978 letter 
from Dr. Psimas which noted that recent examination revealed 
that the veteran's right knee and back symptoms had become 
increasingly worse and were being aggravated by his work 
duties which included standing, squatting, and attempting to 
sit down in a position of flexion.  His physical examination 
findings were as follows:

EXAMINATION:  Is confined to the right and 
left knee joints.  He has approximately 180º 
of extension with some limitation of flexion 
of the right knee joint with flexion of 70º of 
the left knee joint.  He has significant 
prominence on the lateral aspect of the right 
knee joint near the head of the fibula.  
Circumferential measurement of the right knee 
was 16 inches, 15-1/2 on the left.  He had 
localized soreness along the articular margins 
of the right knee joint, both laterally and 
medially.

X-RAYS:  Taken showed chronic arthritic 
changes of moderate advanced degree involving 
the right knee joint.

DIAGNOSIS:  Chronic Post-Traumatic Arthritis, 
Right Knee Joint.

ORTHOPEADIC OPINION:  This patient has 
continued to have increasing exacerbation of 
symptoms referable to his right knee.  This 
has made it increasingly difficulty for him to 
carry out his regular duties.  If his symptoms 
persist he will require a total knee 
arthroplasty.

I am of the opinion that his disability has 
increased significantly since he was last seen 
here one year ago.  In addition, the changes 
about the knee have resulted in sufficient 
alteration of his gait to the extent that his 
back symptoms have increased.

In a letter dated in April 1979, Richard T. Deaton, M.D., 
provided opinion that the veteran was unable to maintain his 
job as a shoe store manager as prolonged periods of standing 
caused him pain.  Dr. Deaton had advised total knee surgery, 
but noted that the veteran was reluctant to undergo the 
procedure.

On April 28, 1979, the veteran underwent VA examination.  He 
complained of continuous pain and swelling which caused him 
to ambulate favoring his right side.  He believed his altered 
gate affected the curvature of his back, caused disc damage, 
and resulted in additional pain.  He only obtained relief of 
knee pain with heat treatment and Cortisone shots.  He was 
making less money as a shoe salesman due to his inability to 
squat.  On physical examination, he walked with a limp 
favoring his right side and wore a bandage on the right knee.  
He had a right knee circumference of 151/2 inches as compared 
to 141/2 for left knee.  He had 3/4" x 3/4" firm, bony mass of 
the lateral and lower part of the knee joint which was very 
tender and slightly mobile.  He also had tenderness over the 
medial joint line.  Crepitus was felt on flexion.  He was 
only able to flex to 70 degrees, and lacked 10 degrees of 
full extension.  His lumbar spine demonstrated tenderness, 
decreased range of motion and diminished reflexes in both 
legs.  He was given diagnoses of degenerative changes of the 
right knee and status post herniated nucleus pulposus (HNP) 
excision with complaint of low back pain.  He was referred to 
an orthopedic examiner to address the question as to whether 
his back problem was due to his right knee.

On May 2, 1979, the veteran was provided an orthopedic 
evaluation.  The provision diagnosis section noted as 
follows: "Arthritis, right knee.  Is his back problems due 
to his right knee?"  Physical examination of the right knee 
demonstrated 0 to 135 degrees of flexion and large effusion 
with lateral and medial synovitic osteophyte formation.  X-
ray examination revealed marked sub-patellar and femoro-
tibial degenerative disease.  His lumbar spine demonstrated 
painful motion which was 30 degrees of normal, and x-ray 
examination demonstrated narrowing with some degenerative 
changes at L4-5.

On July 17, 1979, the RO held that there was "[n]o change in 
10% evaluation assigned the Rt. Knee or prior denial of sc 
for back."  This rating decision was also signed a medical 
doctor and two rating specialists, see Boxes 27, 28 and 29, 
and specifically referred to review of evidence from "Dr. 
George Psimas."   The veteran was notified of this decision 
by letter dated July 23, 1979, but he did not initiate an 
appeal.

A.  RO denial of an increased rating for right knee 
disability in July 1979

The veteran first argues that the RO committed CUE in its 
July 1979 decision by denying him a rating in excess of 10 
percent for right knee disability.  In the original CUE claim 
received in November 2000, the veteran's representative made 
the following argument:

At the time of the July 1979 decision the 
veteran was service connected for arthritis of 
the right knee (formerly rated as recurrent 
dislocation) via Diagnostic Code (DC) 5010, at 
a ten percent evaluation, effective November 
16, 1960.

The July 17, 1979 decision simply stated there 
was "no change in 10% evaluation assigned to 
rt. Knee ..."

Yet, as to the right knee disorder, the VA 
rating examination of June 18, 1979 annotated 
the veteran walked with a limp.  The veteran 
complained of swelling of the right knee.  The 
right knee was indicated to be 151/2 inches 
circumference as opposed to 14 1/2 inches on the 
left knee.

A three-quarter by three-quarter inch firm, 
bony mass, lateral and lower point of the knee 
joint was indicated as very tender, slightly 
mobile.  The veteran had two plus tenderness 
on pressure over the meridian side of the 
joint line.  Crepitus was felt on flexion.  
[F]lexion was only to seventy degrees, and 
lacked ten degrees of extension.  (That is 
loss of sixty degrees of range of motion.)

X-ray of the right knee of May 2, 1979 denoted 
moderate advanced degenerative changes and 
narrowing of the medial compartment.  The 
patella shows a separate piece along its 
superior lateral corner.

Previous medical statements from Dr. G. Psimas 
of June 13, 1977, indicated the ... veteran's 
right knee had increased in severity of 
symptoms; herein considered by reference only.

DC 5010 affords the veteran a compensable 
evaluation for the right knee arthritis.  
Additionally, the veteran's combined loss of 
extension and flexion with pains, swelling and 
tenderness warranted increased evaluation via 
DC 5257-5258 and 38 C.F.R. § 4.40 with 4.45 
and 4.71a.

In the May 2002 informal hearing presentation, the veteran's 
representative argued as follows:

The evidence of record completely proves that 
the rater incorrectly evaluated [the veteran's 
right knee] condition based on the regulatory 
provisions and the medical evidence available.  
This would have at a minimum established an 
elevation to the next higher evaluation for 
either arthritis or for a moderate rating 
under DC 5257.

At the outset, the Board must addresses the assertion that 
the RO failed to thoroughly discuss the evidence and/or apply 
the appropriate regulations in its July 1979 decision.  Prior 
to February 1990, there was no statutory or regulatory 
requirement that the RO include a summary of the evidence and 
regulations reviewed in reaching its initial determination.  
Rather, this summarization of fact and evidence was reserved 
until an appeal was initiated and a Statement of the Case 
(SOC) was issued.  38 C.F.R. § 19.115 (1979).  The Court of 
Appeals for Veterans' Claims (formerly known as Court of 
Veterans' Appeals) (hereinafter Court) has specifically held 
that RO failure to discuss the evidence and regulations in a 
pre-1990 decision cannot constitute CUE.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  This is so because the RO is presumed 
to have reviewed the evidence of record and to have applied 
all applicable regulations, and the presumption of regularity 
attaches if the requisite evidence supports the ultimate 
finding.  Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 
2001); Berger v. Brown, 10 Vet. App. 166, 169 (1997).

In this backdrop, the Board first addresses the argument that 
the veteran should have been afforded a 20 percent rating for 
arthritis under Diagnostic Code 5010.  The version of 
Diagnostic Code 5010 extant in effect at the time of the RO's 
1979 decision provided for a 20 percent rating for arthritis 
"[w]ith x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010 (1979).  The term 
"incapacitating" was not defined in Diagnostic Code 5010 
nor was it referred to in 38 C.F.R. § 4.59 which provided 
guidance to the rating agency in evaluating painful motion.  
By implication, this term contemplates having no capacity to 
perform a certain function, such as work.  Cf. 38 C.F.R. § 
4.97, Diagnostic Code 6514, Note (2002) (incapacitating 
episode is defined as "requiring bed rest and treatment by a 
physician.")

The veteran's representative does not cite, nor does the 
record reflect, that the veteran had any episode, or 
episodes, of incapacitation due to arthritis of the right 
knee.  Undoubtedly, the veteran's right knee disability was 
interfering with his ability to perform his work duties at 
the time of the July 1979 decision, as evidenced by 
statements from the veteran and opinions from Drs. Psimas and 
Deaton.  However, there was no statement, by either the 
veteran or his physician, indicating that he was experiencing 
incapacitating episodes of arthritis flare-ups.  Thus, there 
was no evidence of record at the time of the July 1979 
decision to support a higher rating under Diagnostic Code 
5010.

The Board next addresses the argument that the veteran should 
have been afforded a 10 percent rating for arthritis under 
Diagnostic Code 5010, and a separate rating for his 
"combined loss of extension and flexion with pains, swelling 
and tenderness warranted increased evaluation via DC 5257-
5258 and 38 C.F.R. § 4.40 with 4.45 and 4.71a."  In 1979, a 
compensable rating under Diagnostic Code 5257 was warranted 
for slight knee impairment due to recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1979).  The criteria of Diagnostic Code 5258 called for a 20 
percent rating for dislocated semi-lunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1979).  The 
provisions of 38 C.F.R. § 4.40 instructed that, in cases 
involving the musculoskeletal system, the rating agency 
should rely on examinations which adequately addressed the 
potential functional loss of use of a body part.  38 C.F.R. 
§ 4.45 identified several factors of disability involving the 
joints, such as less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

A rating under Diagnostic Code 5257 was predicated the extent 
of impairment "due to" recurrent subluxation or lateral 
instability.  VA examination in February 1977 showed good 
lateral stability.  Subsequent examination findings by Drs. 
Psimas and Deaton, as well as VA in April and May 1979, are 
silent as to findings of subluxation or lateral instability 
of the right knee.  One would have to go back to 1960 to last 
find a medically documented finding of lateral instability.  
As such, the provisions of Diagnostic Code 5257 were not 
applicable to the facts of the case at that time. 

A rating under Diagnostic Code 5258 was predicated upon 
dislocated semi-lunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  For sake of 
his appeal, the Board will assume dislocation of semi-lunar 
cartilage per the 1948 VA diagnosis.  Dr. Psimas last 
aspirated the right knee in August and September 1967.  On VA 
examination in February 1977, the veteran reported episodes 
of slipping, but denied symptoms of "locking."  At that 
time, his physical examination failed to show obvious 
effusion.  Subsequently, examination findings by Drs. Psimas 
and Deaton, as well as VA in April and May 1979, are silent 
as to episodes of locking, slipping or effusion.  Therefore, 
there was ample evidence of record to support the conclusion 
that the provisions of Diagnostic Code 5258 were not met, if 
even applicable.

The veteran's representative has further argued that the RO 
failed to consider the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and has referred to the veteran's complaint of pain on 
use and his range of motion findings on a June 1979 VA 
examination.  Liberally construing these pleadings, the Board 
finds that the veteran's representative has essentially 
argued that the veteran should have been afforded a 
compensable rating for limitation of motion under Diagnostic 
Codes 5260 and 5261.  At the time of the RO's decision in 
1979, a 10 percent rating under Diagnostic Code 5260 was 
warranted where leg flexion was limited to 60 degrees, and a 
10 percent rating under Diagnostic Code 5261 was warranted 
where leg extension limited to 10 degrees.  Full range of 
motion of the knee was measured from 0 degrees of extension 
to 140 degrees in flexion.  38 C.F.R. § 4.71a, Plate I 
(1979).

The veteran's representative is correct in pointing out that 
VA examination in April 1979 demonstrated right knee motion 
limited to 70 degrees of flexion and lacking 10 degrees of 
extension.  However, VA examination one month later 
demonstrated range of motion from 0 to 135 degrees of 
flexion.  Previously, Dr. Psimas had found 180 degrees of 
extension with "some limitation of extension" on 
examination in September 1978.  Even considering the 
veteran's complaints of pain and functional loss with pain on 
use, the RO had ample evidence to conclude that a compensable 
rating was not warranted under Diagnostic Codes 5260 and 
5261.  In 1995, the Court held that VA examinations must 
consider the factors cited in § 4.40 on functional loss on 
use or due to flare-ups.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  This interpretation of VA regulation was not in 
effect at the time of the RO's July 1979 decision, and any 
argument that VA examination reports were inadequate for 
rating purposes cannot form the basis for a CUE claim.  Cook 
v. Principi, U.S. App. LEXIS 26434 (Dec. 12, 2002) (claimant 
contentions that VA failure to provide adequate VA 
examination not grounds for CUE).  See also 38 C.F.R. § 3.105 
(2002) (decisions will not be revised on the change in 
interpretation of law).

In all of the above instances, the Board finds that there is 
no error of law or fact on any of the issues so that it can 
be said that reasonable minds could only conclude that a 
higher rating must have been assigned for right knee 
disability.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996) (CUE is present only where there is an error that is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed.).  In other words, neither the veteran nor his 
representative can point to any undisputed fact, or facts, 
which would mandate that a rating in excess of 10 percent for 
right knee disability be assigned.  Cf. Bentley v. Derwinski, 
1 Vet. App. 28, 30, 31 (1990) (undisputed facts of record at 
time of earlier adjudication required CUE-based award of 
higher disability rating retroactive to date of prior 
adjudication).  Rather, the veteran and his representative 
are attempting to weigh and evaluate the facts of this case 
in reaching their conclusions.  Such allegations do not give 
rise to a valid claim of CUE.  Fugo, 6 Vet. App. at 44.

Therefore, the Board finds that the RO's July 1979 decision 
was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
an increased rating for right knee disability was denied as 
the factual evidence and competent medical opinion of record 
failed to show entitlement to next higher rating.  The claim 
for CUE, therefore, is denied.

B.  RO denial of service connection for a back disorder in 
July 1979

The veteran next argues that the RO committed CUE in its July 
1979 rating decision by denying a claim for service 
connection for a back disorder as secondary to service 
connected right knee disability.  In essence, it is contended 
that the veteran had submitted medical opinion from Dr. 
Psimas that his service connected right knee disorder 
aggravated his back symptoms and that the absence of a 
contrary opinion mandated that service connected be granted.

The law extant at the time of the July 1979 RO decision 
included the general principles of 38 U.S.C.A. § 1110 wherein 
service connection was established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  There was no 
statutory provision specifically governing secondary service 
connection claims.  However, a VA regulation, entitled 
"Proximate results, secondary conditions," read as follows:

Disability which is proximately due to or the 
result of a service connected disease or 
injury will be service connected.  When 
service connection is thus established for a 
secondary condition, the secondary condition 
will be considered a part of the original 
condition.

38 C.F.R. § 3.310 (1979).  The statutory and regulatory 
provisions pertaining to disability compensation did not 
provide a definition of "disability."  

At the time of the RO's decision in July 1979, the record 
indeed contained two separate opinions from Dr. Psimas which 
opined, essentially, that the veteran's service connected 
right knee disorder caused a gait imbalance which, in turn, 
aggravated or referred "symptoms" in the lumbar spine.  
Beyond that, there was no opinion as to what type of ratable 
lumbar spine disability, such as lumbar spine motion 
(Diagnostic Code 5292), intervertebral disc syndrome 
(Diagnostic Code 5295) and/or lumbosacral strain, had been 
caused by service connected right knee disability.  The 
veteran's representative is correct that VA examiners in 
April and May 1979 failed to address the question of 
proximate cause.

However, the veteran's representative has not addressed the 
fact that the July 1979 decision was subject to reopening due 
to a final RO decision dated on July 5, 1977.  The law in 
effect in July 1979 stated that a previous final denial by 
the RO was final and binding on all field offices as to 
conclusions based on evidence of file at the time of final 
decision, and was not subject to revision on the "same 
factual basis" except as otherwise provided by regulation.  
38 C.F.R. §§ 3.104(a), 19.155 (1979).  A decision became 
final when a Notice of Disagreement (NOD) was not filed 
within one year from the date of mailing of notification of 
the initial determination.  38 C.F.R. §§ 3.160, 19.118(a), 
19.153, 19.155 (1979).

On July 5, 1977, the RO denied the veteran's claim for 
service connection for back disability, and provided him 
notice of this decision on July 12, 1977.  Evidence 
considered by the RO included a June 1977 opinion by Dr. 
Psimas that, as a consequence of the right knee disability, 
the veteran "was having symptoms referable to his back 
because of unequal weight bearing in carrying out normal 
activities."  The veteran did not file a timely NOD, and 
that decision became final.  38 C.F.R. § 19.118 (a) (1979)

On July 23, 1979, the RO upheld it's "prior denial of sc for 
back."  The evidence considered at this time included 
another opinion by Dr. Psimas, dated September 1978, that 
changes in the veteran's right knee had "resulted in 
sufficient alteration of his gait to the extent that his back 
symptoms have increased."  The September 1978 opinion was a 
complete reiteration of June 1977 opinion considered by the 
RO in July 1977, and failed to provide a new factual basis to 
consider reopening the claim.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) (physician's statement which did not 
materially expand upon his own earlier statement was deemed 
cumulative and insufficient to reopen a claim).  Therefore, 
the RO's July 1979 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the veteran failed to provide a 
new factual basis to reopen a previous final RO decision 
which denied a claim for service connection for a back 
disability.

In so deciding, the Board recognizes that the veteran's 
representative has argued that, due to the absence of a 
contrary opinion, the RO committed CUE by substituting its 
own medical opinion in place of a qualified professional.  
See generally Hanson v. Derwinski, 1 Vet. App. 512 (1991) 
(claimant entitled to service connection where he/she submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record).  The 
opinions by Dr. Psimas indicated that the veteran's right 
knee disability was aggravating or referring symptoms in the 
lumbar spine, but did not point to any particular disease, 
injury or other physical defect.  The distinction between 
"symptom" and "disability" would have been critical to the 
RO at the time of the 1979 decision.

In 1995, the Court of Appeals for Veterans Claims construed 
the term "disability" under the provisions of 38 C.F.R. 
§ 3.310 as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In so deciding, the Court had to 
reconcile an earlier opinion, in Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993), which stated that the term disability 
meant a disease, injury or other physical or mental defect 
and that the provisions of 38 C.F.R. § 3.310 applied only to 
the situation where a service-connected condition caused 
another condition.  Leopoldo, 4 Vet. App. at 219.  The Allen 
Court arrived at its ultimate interpretation by harmonizing 
the term "disability" as used in other parts of VA's 
statutory and regulatory programs, but specifically noted 
that the Leopoldo interpretation was reasonable under VA 
statute and regulation.  See Allen, 7 Vet. App. at 446. 

The RO, therefore, would have been justified under the law as 
it existed at the time of the July 1979 decision, to 
determine that unspecified additional back "symptoms" did 
not constitute a disability for secondary service connection 
purposes.  The Court has specifically held that there is no 
basis for a CUE claim where the RO acted on a plausible 
interpretation of body of law that existed at the time of its 
action.  Berger v. Brown, 10 Vet. App. 166 (1997) (Court 
opinions which formulate new interpretation of the law 
subsequent to an RO decision cannot be the basis of a valid 
CUE claim).  See 38 C.F.R. § 3.105 (2002) (decisions will not 
be revised on the change in interpretation of law).  Any 
allegation that VA was required to obtain further clarifying 
opinion as to what the unspecified "symptoms" entailed 
cannot form the basis for a valid CUE claim.  Hazan v. Gober, 
10 Vet.App. 511, 522-23 (1997) (failing to obtain medical 
opinion cannot constitute basis for CUE claim as there is no 
way of knowing what an examination would have yielded).

Furthermore, the record was not absent contrary medical 
opinion at the time of the RO's July 1979 decision.  At the 
time of the July 1979 RO decision, it was acceptable VA 
practice to rely on the expertise of medical members of the 
rating board in making decisions.  In a 1994 decision, the 
Court invalidated this practice on the basis that it violated 
judicial principles of fair play, and not any particular VA 
statute or regulation.  Austin v. Brown, 6 Vet. App. 547, 
551-52 (1994).  The Austin court instructed that medical 
adviser opinions created the appearance of bias, but noted 
that the perceived bias did not necessarily invalidate the 
substance of the opinion itself.  Id.  Review of the July 
1979 decision clearly documents that the opinion by Dr. 
Psimas was reviewed by a medical doctor.  VA has never been 
bound to accept any opinion, from a VA examiner, private 
physician, or other source, concerning the merits of a claim.  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Plausibly, the RO's 
medical expert could have concluded from the evidence that 
the veteran's service connected right knee disability did not 
result in additional disability as to constitute a 
proximately caused condition. 

Based upon the above, the veteran's claim that the RO's July 
1979 decision, which denied a claim for entitlement to 
service connection for a back disorder, should be revised or 
reversed on the grounds of CUE must be denied.

C.  RO failure to consider a TDIU claim in its January 1983 
decision

Finally, the veteran argues that the RO committed CUE by 
failing to consider a claim of entitlement to TDIU in its 
January 1983 decision.  In this respect, it is argued that 
the veteran's 60 percent rating for total right knee 
placement qualified him for consideration of a TDIU rating, 
and that the evidence of record included a statement from Dr. 
R. Deaton that it was unlikely that the veteran was capable 
of productive employment.

The Board accepts the veteran characterizations of the facts 
above.  As a matter of law, however, he fails to state a 
claim for which relief can be granted.  There are two 
statutory exceptions to the finality rule.  First, a claimant 
may seek to establish that a decision never became final 
under 38 U.S.C.A. § 5108 and, second, a claimant may attack a 
final decision collaterally by establishing that the final 
decision is subject to revision based upon CUE pursuant to 
U.S.C.A. §§ 5109A (RO) and/or 7111 (Board).  See Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001).

In order to revise a decision on the basis of CUE, there must 
be a final decision addressing the claim.  See 38 C.F.R. 
§ 3.105(a) (2002) (a prior final denial must be reversed or 
amended when evidence establishes CUE).  The Court has 
specifically held that an RO failure to adjudicate an 
informally raised TDIU claim did not constitute a final 
disallowance of the claim and, therefore, there was no final 
adverse decision subject to CUE attack.  Norris v. West, 12 
Vet. App. 413, 419-22 (1999).  Rather, the question to be 
properly addressed is whether a reasonably raised claim 
remained pending at the RO.  Id.  The veteran essentially 
asserts that the RO failed to adjudicate a reasonably raised 
claim of entitlement to TDIU, and the Board has referred this 
issue to the RO for adjudication.

The Board holds, as a matter of law, that the RO's failure to 
adjudicate a claim for TDIU in January 1983 does not 
constitute a final adverse decision subject to CUE reversal 
or revision.  The CUE claim, therefore, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim to have the veteran's son recognized as a helpless 
child is denied.

The claim that the RO's July 1979 decision, which denied an 
evaluation in excess of 10 percent for right knee disability, 
should be revised or reversed on the grounds of CUE, is 
denied.

The claim that the RO's July 1979 decision, which denied a 
claim for entitlement to service connection for a back 
disorder, should be revised or reversed on the grounds of 
CUE, is denied.

The claim that the RO's failure to adjudicate a claim for 
TDIU in January 1983 constitutes CUE, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

